ORDER
This case comes before us on an order directed to the plaintiffs to show cause why their appeals from judgments of the Superi- or Court should not be dismissed. This is a civil action in which the plaintiffs, former employees of the town of Johnston, sought, in the Superior Court, reinstatement, back pay, and punitive damages for their alleged illegal discharges. The trial justice granted defendants’ motion for a directed verdict at the close of plaintiffs’ case and judgments were accordingly entered for the defendants. The plaintiffs have appealed from those judgments. After hearing arguments of counsel on May 7, 1980, we are of the opinion that plaintiffs have failed to show cause in view of our holding that the well established procedure for attaining review in such cases is by means of a petition for the issuance of a common law writ of cer-tiorari and not by direct appeal. See Star Street Neighborhood Ass’n v. City of Pawtucket Board of Zoning Appeals, R.I., 414 A.2d 191 (1980) and also Bristol School Department v. Board of Regents, R.I., 396 A.2d 936 (1979). Accordingly, the plaintiffs’ appeals are denied and dismissed.
DORIS, J., did not participate.